Filed Pursuant to Rule 424(b)(5) Registration No. 333-160993 Title of Each Class of Securities Offered Proposed MaximumAggregate Offering Price Amount of RegistrationFee(1) Common stock, par value $0.0001 per share Pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”), the filing fee was calculated based on a maximum aggregate offering price. The filing fee, calculated in accordance with Rule457(r) of the Securities Act, has been previously transmitted to the Securities and Exchange Commission in connection with the securities offered from Registration Statement File No.333-160993 by means of this prospectus supplement. PROSPECTUS SUPPLEMENT (To prospectus dated September 16, 2009) India Globalization Capital, Inc. Common Stock We have entered into an ATM Agency Agreement with Enclave Capital LLC (“Enclave” or the “Agent”), relating to shares of our common stock, par value $0.0001 per share. Under the agency agreement, we may offer and sell shares of our common stock having an aggregate offering price of up to $4 million from time to time through Enclave, as our distribution agent. Sales of the shares, if any, will be made by means of ordinary brokers’ transactions on the NYSE Amex at market prices or as otherwise agreed with Enclave. Our common stock is listed on the NYSE Amex under the symbol "IGC". On October 12, 2009, the last reported sale price of our common stock as reported on the NYSE Amex was $1.99 per share.As of October 12, 2009, the aggregate market value of our outstanding common stock held by non-affiliates is approximately $19,838,220, based on 12,363,991 shares of outstanding common stock, of which approximately 9,968,955 shares are held by non-affiliates, and a per share price of $1.99 based on the closing sale price of our common stock on October 12, 2009.As of the date hereof we have offered an aggregate of $2,615,652 worth of securities pursuant to General Instruction I.B.6 of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Investing in our common stock involves risks. Before investing in our common stock you should carefully consider the risk factors described in “Risk Factors” in this prospectus supplement, and in other documents incorporated by reference, including our Annual Report on Form 10-K for our fiscal year ended March31, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We urge you to carefully read this prospectus supplement and the accompanying prospectus which will describe the terms of the offering before you make your investment decision. Enclave will receive from usa commission of 3% of the gross proceeds of any shares sold through it pursuant to this prospectus supplement. Enclave will use its commercially reasonable efforts toplace on our behalf any shares to be offered by us under the ATM Agency Agreement. Enclave Capital LLC The date of this prospectus supplement is October13, 2009. Table of Contents TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 FORWARD-LOOKING STATEMENTS AND IMPORTANT FACTORS S-2 SUMMARY S-3 RISK FACTORS S-4 THE OFFERING S-3 USE OF PROCEEDS S-4 DESCRIPTION OF COMMON STOCK S-5 DIVIDEND POLICY S-5 PRICE RANGE OF COMMON STOCK S-5 CAPITALIZATION S-6 PLAN OF DISTRIBUTION S-6 LEGAL MATTERS S-7 EXPERTS S-7 WHERE YOU CAN FIND MORE INFORMATION S-7 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-7 Prospectus Page INDIA GLOBALIZATION CAPITAL, INC. 3 THE SECURITIES WE MAY OFFER 6 RISK FACTORS 7 INCORPORATION BY REFERENCE 7 WHERE YOU CAN FIND MORE INFORMATION 7 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 8 DESCRIPTION OF CAPITAL STOCK 8 DESCRIPTION OF WARRANTS 11 DESCRIPTION OF UNITS 12 PLAN OF DISTRIBUTION 13 LEGAL MATTERS 14 EXPERTS 14 In making your investment decision, you should rely only on the information contained in or incorporated by reference in this prospectus supplement and in the accompanying prospectus. Neither India Globalization Capital nor Enclave has authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. Neither India Globalization Capital nor Enclave is making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus or in any free writing prospectus that we may provide to you is accurate only as of the date of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates. Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT Unless otherwise stated or the context otherwise requires, references in this prospectus supplement or the accompanying prospectus to “IGC,” “we,” “our,” “us” or similar references are to India Globalization Capital, Inc. and its consolidated subsidiaries. This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and other matters relating to us. The second part is the accompanying prospectus, which gives more general information about securities we may offer from time to time, some of which may not apply to this offering. This prospectus supplement and the accompanying prospectus are part of a “shelf” registration statement that we filed with the Securities and Exchange Commission (or the SEC) using the SEC’s shelf registration rules. You should read both this prospectus supplement and the accompanying prospectus together with additional information described in this prospectus supplement in the section titled “Where You Can Find More Information.” If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus, you should rely on the information contained in this prospectus supplement. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus prepared by or on behalf of us. We have not, and Enclave has not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and Enclave is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The rules of the Securities and Exchange Commission (SEC) allow us to incorporate by reference certain information into this prospectus supplement and into the accompanying prospectus. You should read this prospectus supplement, any related free writing prospectus that we may authorize and the accompanying prospectus, including the documents incorporated by reference that are described under “Incorporation by Reference” in this prospectus supplement. You should carefully consider the information described under “Risk Factors” on page S-4 of this prospectus supplement and under “Risk Factors” on page 7 of the accompanying prospectus before making an investment decision. Any statement made in this prospectus supplement, in the accompanying prospectus or in any document incorporated or deemed to be incorporated by reference in this prospectus supplement or the accompanying prospectus will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus supplement or the accompanying prospectus modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement or the accompanying prospectus. The information in this prospectus supplement is accurate as of the date on the front cover. You should not assume that the information contained in this prospectus supplement or in the accompanying prospectus is accurate as of any date other than the date on the front of the applicable document, or that information incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. Our business, financial condition, results of operations and prospects or other important facts or circumstances may have changed since those dates. S-1 Table of Contents FORWARD-LOOKING STATEMENTS AND IMPORTANT FACTORS The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. This prospectus supplement, the accompanying prospectus, and the documents incorporated herein or therein by reference contain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Additionally, we or our representatives may, from time to time, make other written or verbal forward-looking statements. In this prospectus supplement, and the documents incorporated by reference herein, we discuss plans, expectations and objectives regarding our business, financial condition and results of operations. Without limiting the foregoing, statements that are in the future tense, and all statements accompanied by terms such as “believe,” “project,” “expect,” “trend,” “estimate,” “forecast,” “assume,” “intend,” “plan,” “target,” “anticipate,” “outlook,” “preliminary,” “will likely result,” “will continue,” and variations thereof and similar terms are intended to be “forward-looking statements” as defined by federal securities laws. We caution you not to place undue reliance on forward-looking statements, which are based upon assumptions, expectations, plans and projections. Forward-looking statements are subject to risks and uncertainties, including those identified in the “Risk Factors” included in this prospectus supplement and in the documents incorporated by reference herein, that may cause actual results to differ materially from those expressed or implied in the forward-looking statements. Forward-looking statements speak only as of the date when they are made. Except as required by applicable law, we do not undertake any obligation to update forward-looking statements to reflect events, circumstances, changes in expectations, or the occurrence of unanticipated events after the date of those statements. We intend that all forward-looking statements made will be subject to safe harbor protection of the federal securities laws pursuant to Section27A of the Securities Act and Section21E of the Exchange Act. Forward-looking statements are based upon, among other things, our assumptions with respect to: · competition in the road building sector; · legislation by the government of India; · general economic conditions and the Indian growth rates; · our ability to win licenses, contracts and execute; · current and future economic and political conditions; · overall industry and market performance; · the impact of accounting pronouncements; · management’s goals and plans for future operations; and · other assumptions described in this report underlying or relating to any forward-looking statements. You should consider the limitations on, and risks associated with, forward-looking statements and not unduly rely on the accuracy of predictions contained in such forward-looking statements. As noted above, these forward-looking statements speak only as of the date when they are made. Moreover, in the future, we may make forward-looking statements through our senior management that involve the risk factors and other matters described in our most recent Annual Report on Form 10-K and in this prospectus supplement, as well as other risk factors subsequently identified, including, among others, those identified in our filings with the SEC in our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K S-2 Table of Contents SUMMARY The following summary is provided solely for your convenience. It is not intended to be complete. You should read carefully this entire prospectus supplement, the accompanying prospectus and all the information included or incorporated by reference herein or therein carefully, especially the risks discussed in the section titled “Risk Factors” beginning on pageS-4 of this prospectus supplement and in the documents incorporated by reference herein. Our Business IGC, a Maryland corporation,was organized on April29, 2005 as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition. On March 8, 2006, we completed an initial public offering.On February 19, 2007, we incorporated India Globalization Capital, Mauritius, Limited (IGC-M), a wholly owned subsidiary, under the laws of Mauritius.On March 7, 2008, we consummated the acquisition of 63% of the equity of Sricon Infrastructure Private Limited (Sricon) and 77% of the equity of Techni Bharathi Limited (TBL). Sricon is an engineering and construction company that is engaged in three business areas: 1) civil construction of highways and other heavy construction, 2) mining and quarrying and 3) the construction and maintenance of high temperature cement and steel plants.TBL is an engineering and construction company engaged in the execution of civil construction and structural engineering projects. The shares of the two Indian companies, Sricon and TBL, are held by IGC-M.On February 19, 2009 IGC-M beneficially purchased 100% of IGC Mining and Trading, Limited (IGC-IMT based in Chennai, India).IGC-IMT was formed on December 16, 2008 as a privately held start-up company engaged in the business of mining and trading.Its current activity is to operate a shipping hub and export iron ore to China.On July 4, 2009, IGC-M beneficially purchased 100% of IGC Materials, Private Limited (IGC-MPL based in Nagpur, India), which will conduct IGC’s quarrying business, and 100% of IGC Logistics, Private Limited (IGC-LPL based in Nagpur, India), which will be involved in the transport and delivery of ore, cement, aggregate and other material.Each of IGC-IMT, IGC-MPL and IGC-LPL were formed by third parties at the behest of IGC-M to facilitate the creation of the subsidiaries, and the purchase price paid for each of IGC-IMT. IGC-MPL and IGC-LPL was equal to the expenses incurred in incorporating the respective entities with no premium paid.No officer or director of IGC had a financial interest in the subsidiaries at the time of their acquisition by IGC-M.India Globalization Capital, Inc. (the Registrant, the Company, or we) and its subsidiaries are significantly engaged in one segment, infrastructure construction. Our principal executive offices are located at 4336 Montgomery Ave, Bethesda, Maryland 20814 and our telephone number is (301)983-0998. We maintain a website at http:/ www.indiaglobalcap.com. The information contained on our website is not incorporated by reference in this prospectus supplement or the accompanying prospectus, and you should not consider it a part of this prospectus supplement or the accompanying prospectus. For additional information about us, you should refer to the information described in “Where You Can Find More Information” in this prospectus supplement. THE OFFERING Issuer India Globalization Capital, Inc. Common stock offered Shares of common stock, $0.0001 par value per share having an aggregate offering price of up to $4.0 million Common stock offered outstanding prior to this offering 12,363,991 shares(1). Manner of Offering Commercially reasonable efforts offering that may be made from time to time through our placement agent, Enclave Capital LLC See “Plan of Distribution” on page S-6. Use of proceeds We expect to use the net proceeds from this offering for working capital, repayment of indebtedness and other general corporate purposes.See “Use of Proceeds” on page S-4. NYSE Amex Trading Symbol IGC. Risk factors An investment in our common stock involves significant risks. Before making an investment in our common stock, you should carefully review the "Risk Factors" section beginning on pageS-4, as well as the other documents incorporated by reference into this prospectus supplement and the accompanying prospectus. (1)Based on 12,363,991 shares outstanding as of October 7, 2009. Excludes 12,125,102shares of our common stock issuable upon the exercise of warrants outstanding as of October 7, 2009, 1,491,000 shares of our common stock issuable upon the exercise of options issued under our stock incentive plan and outstanding as of October 7, 2009, and67,000 shares of common stock available for future issuance under our stock incentive plan as of October 7, 2009. S-3 Table of Contents RISK FACTORS You should carefully consider the risk factors described in our Annual Report on Form10-K for the year ended March31, 2009, as well as the other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus, and the risk factors set forth below before deciding to invest in the common stock. Such risks and uncertainties are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. The occurrence of any of the events or actions described in these risk factors may have a material adverse effect on our business or financial performance. Risks Related To This Offering Future sales of common stock by us could cause our stock price to decline and dilute your ownership of us. There are currently outstanding warrants to purchase 12,175,102shares of our common stock and options to purchase 1,491,000 shares of our common stock.We are not restricted from issuing additional shares of our common stock or preferred stock, including any securities that are convertible into or exchangeable for, or that represent the right to receive, common stock or preferred stock or any substantially similar securities. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock by us in the market after this offering or the perception that such sales could occur.If we raise funds by issuing additional securities in the future or the outstanding warrants or options to purchase our common stock are exercised, the newly issued shares willalso dilute your percentage ownership in us. The market price for our common stock after this offering may be lower than the offering price, and our stock price may be volatile. The price at which the shares of our common stock may sell in the public market after this offering may be lower than the price at which they are sold. In addition, the trading volume in our common stock may fluctuate and cause significant price variations to occur. Fluctuations in our stock price may not be correlated in a predictable way to our performance or operating results. Our stock price may fluctuate as a result of a number of events and factors such as those described elsewhere in this "Risk Factors" section, events described or incorporated by reference in this prospectus supplement and the accompanying prospectus, and other factors that are beyond our control. If the market price of our common stock declines significantly after this offering, you may be unable to resell your shares at or above the public offering price. In addition, the stock market, in general, has historically experienced significant price and volume fluctuations. The overall weakness in the economy and the current financial crisis have recently contributed to the extreme volatility of the markets, including the market price of our common stock. These fluctuations are often unrelated to the operating performance of particular companies. These broad market fluctuations may cause declines in the market price of our common stock. When the market price of a company’s common stock drops significantly, stockholders often institute securities class action lawsuits against the company. A lawsuit against us could cause us to incur substantial costs and could divert the time and attention of our management and other resources from our business. Our publicly filed reports are subject to review by the SEC, and any significant changes or amendments required as a result of any such review may result in material liability to us and may have a material adverse impact on the trading price of our common stock. The reports of publicly traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements, and the SEC is required to undertake a comprehensive review of a company’s reports at least once every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. We could be required to modify, amend or reformulate information contained in prior filings as a result of an SEC review. Any modification, amendment or reformulation of information contained in such reports could be significant and result in material liability to us and have a material adverse impact on the trading price of our common stock. USE OF PROCEEDS We estimate that the net proceeds from the sale of the shares of common stock we are offering will be approximately $3.73 million.We intend to use the net proceeds from the sale of securities offered in this prospectus supplement for working capital, repayment of indebtedness and other general corporate purposes. S-4 Table of Contents DESCRIPTION OF COMMON STOCK Each holder of common stock is entitled to one vote for each share held. Shareholders do not have the right to cumulate their votes in elections of directors. Accordingly, holders of a majority of the issued and outstanding common stock will have the right to elect all of our directors and otherwise control the affairs of IGC. Holders of common stock are entitled to receive dividends on a pro rata basis upon declaration of dividends by our board of directors, provided that required dividends, if any, on any outstanding preferred stock have been provided for or paid. Dividends are payable only out of funds legally available for the payment of dividends. Upon a liquidation, dissolution or winding up of IGC, holders of our common stock will be entitled to a pro rata distribution of our assets, after payment of all amounts owed to our creditors, and subject to any preferential amount payable to holders of preferred stock, if any. Holders of our common stock have no preemptive, subscription, conversion, redemption or sinking fund rights. DIVIDEND POLICY We have never declared or paid cash dividends on our common stock and, while this policy is subject to periodic review by our board of directors, we currently intend to retain any earnings for use in our business and do not anticipate paying cash dividends in the foreseeable future. Our ability to declare dividends may also from time to time be limited by the terms of our existing or future credit facilities. PRICE RANGE OF COMMON STOCK The following table shows, for the last eight fiscal quarters, the high and low closing prices per share of our Common Stock as quoted on the NYSE Amex: Quarter ended 2007 High Low December 31 $ $ High Low March 31 $ $ June 30 $ $ September 30 $ $ December 31 $ $ High Low March 31 $ $ June 30 $ $ September 30 $ $ On October 12, 2009, the closing price of our common stock, as reported by the NYSE Amex, was $1.99 per share. S-5 Table of Contents CAPITALIZATION The following table sets forth our capitalization as of March 31, 2009 (1) on an actual basis and (2) on an as adjusted basis to reflect the assumed sale of our common stock in the aggregate amount of $4,000,000 offered at an assumed price of $1.99 per share, less estimated sales commissions and offering expenses payable by us.The amounts and prices at which will sell shares of our common stock in this offering will vary depending largely on the market price of our common stock at the time of each sale. You should read this table in conjunction with our financial statements incorporated herein by reference into this prospectus supplement and the accompanying prospectus. As of March 31, 2009 Actual As Adjusted (unaudited) (in thousands) Cash and cash equivalents $ $ Long-term debt, net of current portion Stockholders’ equity: Common stock(as of October 7, 2009) Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders’ equity Total capitalization $ $ PLAN OF DISTRIBUTION We have entered into anATM Agency Agreementwith Enclave Capital LLC under which we may issue and sell shares of our common stock from time to time through Enclave as our sales agent. Sales of the shares, if any, will be made by means of ordinary brokers’ transactions on the NYSE Amex at market prices, privately negotiated transactions, crosses or block transactionsand such other transactions as may be agreed between us and Enclave, including a combination of any of these transactions. When requested by us, Enclave will offer the shares of common stock subject to the terms and conditions of the agency agreement, which may beon a daily basis for periods of time, or otherwise,or as we may otherwise agree with Enclave. We will designate the maximum amount of shares of common stock to be sold through Enclave when we request Enclave to do so. Enclave has agreed, subject to the terms and conditions of the agency agreement, to use its commercially reasonable efforts toplace on our behalf all of the designated shares of common stock. We may instruct Enclave not to place shares of common stock at or below a price designated by us. We or Enclave may suspend the offering of shares of common stock under the agency agreement uponproper notice to the other party. We will pay Enclave a commission equal to3% of the gross proceeds for the shares Enclave places as our agent pursuant to this prospectus supplement. The estimated offering expenses payable by us, in addition to such commission, are approximately $50,000, which includes legal, accounting and printing costs and various other fees associated with registering the shares of common stock. Enclave will provide written confirmation to us following the close of trading on the NYSE Amex each day on which shares of common stock are sold under the agency agreement.Each confirmation will include the number of shares sold on that day, the aggregate gross proceeds of such sales and the commission payable by us to Enclave.Settlement for sales of common stock will occur, unless otherwise agreed, on the third business day following the date on which such sales were made. In connection with the sale of our common stock on our behalf, Enclave may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, and the compensation paid to Enclave may be deemed to be underwriting commissions or discounts. We have agreed to indemnify Enclave against certain liabilities, including liabilities under the Securities Act of 1933, as amended, and liabilities arising from breaches of representations and warranties contained in the agency agreement. We have also agreed to contribute to payments Enclave may be required to make in respect of such liabilities. If Enclave or we have reason to believe that the exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the Securities Exchange Act of 1934 are not satisfied, that party will promptly notify the other and sales of common stock under the agency agreement will be suspended until that or other exemptive provisions have been satisfied in the judgment of Enclave and us. The offering of shares of common stock pursuant to the agency agreement will terminate upon the earlier of (i) the sale of all shares of common stock subject to the agency agreement, (ii) the termination of the agency agreement according to its terms by either Enclave or us, or (iii) the third anniversary of the effective date of the agency agreement. It is anticipated that Enclave will provide various investment banking, financial advisory and other services to us and our affiliates for which services it may receive customary fees. S-6 Table of Contents LEGAL MATTERS Seyfarth Shaw LLP, Chicago, IL, will issue an opinion about the validity of the shares of common stock offered by this prospectus supplement. EXPERTS The consolidated financial statements and financial statement schedule of India Globalization Capital, Inc. and subsidiaries as of March 31, 2008 and 2007, and for each of the years in the two-year period ended March 31, 2009, have been incorporated by reference herein and in the registration statement in reliance upon the reports of Yoganandh & Ram, an independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firms as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission. In addition, we have filed with the SEC a Registration Statement on Form S-3, of which this prospectus supplement is a part, under the Securities Act with respect to the securities offered hereby. This prospectus supplement does not contain all of the information set forth in the registration statement or the exhibits which are a part of the registration statement. You may read and copy the registration statement and any document we file with the SEC at the public reference room maintained by the SEC at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. Our filings with the SEC are also available to the public through the SEC’s Internet site at http://www.sec.gov. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE We are “incorporating by reference” information into this prospectus supplement. This means that we are disclosing important information to you by referring you to another document that has been filed separately with the SEC. The information incorporated by reference is considered to be part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede the information contained in documents filed earlier with the SEC or contained in this prospectus supplement. We incorporate by reference in this prospectus supplement the documents listed below and any future filings made by us with the SEC under Section13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 after the initial filing of this prospectus supplement and prior to the time that we sell all of the securities offered by this prospectus supplement and the accompanying prospectus (except in each case the information contained in such documents to the extent “furnished” and not “filed”): • Our Annual Report on Form 10-K for the fiscal year ended March31, 2009 • Our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 • Our Current Report on Form 8-K filed on October 8, 2009 • Our Current Report on Form 8-K filed on October 13, 2009 • The description of our common stock contained in our Registration Statement on Form 8-A filed pursuant to Section 12 of the Exchange Act on March 7, 2006. • All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 since the end of the fiscal year covered by the above referred to annual report. All documents that we file after the date of this prospectus supplement pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 shall be deemed incorporated by reference into this prospectus supplement. The reports and other documents that we file after the date of this prospectus supplement will update, supplement and supersede the information in this prospectus supplement. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus. Copies of the above documents (other than exhibits to such documents unless those exhibits have been specifically incorporated by reference in this prospectus supplement) may be obtained upon request without charge upon writing to India Globalization Capital, Inc., Attn: Corporate Secretary, 4336 Montgomery Ave, Bethesda, Maryland 20814. S-7 Table of Contents PROSPECTUS —DATED September 16, 2009 India Globalization Capital, Inc.
